Citation Nr: 0429384	
Decision Date: 10/28/04    Archive Date: 11/08/04

DOCKET NO.  93-26 476A	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for hypertension, also 
claimed as secondary to the service-connected post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for gastrointestinal 
conditions, to include residuals of Crohn's disease and a 
hiatal hernia, also claimed as secondary to the service-
connected PTSD.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to March 
1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York that denied, in pertinent part, service 
connection for hypertension and an upper gastrointestinal 
condition on a direct basis.  This appeal also stems from a 
December 1992 rating decision that denied entitlement to 
service connection for hypertension and an upper 
gastrointestinal condition as secondary to the veteran's 
service-connected PTSD.  

In May 2002, the Board undertook additional development of 
the issues on appeal.  In June 2003, the Board remanded the 
matters to the RO.  


FINDINGS OF FACT

1.  Hypertension was not shown during the veteran's active, 
honorable military service, or within one year thereafter, 
and there is no current, probative, evidence of treatment for 
hypertension. 

2.  While the veteran is currently diagnosed with 
gastrointestinal conditions, to include residuals of Crohn's 
disease and a hiatal hernia, there is no competent evidence 
of a nexus between such disability and the veteran's service 
or service-connected PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension are 
not met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2003); 38 
C.F.R. § 3.303 (2003).

2.  The criteria for service connection for gastrointestinal 
conditions, to include residuals of Crohn's disease and a 
hiatal hernia are not met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the June 1990 and December 1992 RO decisions from which 
the current appeal originates.  The veteran was provided with 
Statements of the Case in November 1991 and October 1993 that 
notified him of the issues addressed, the evidence 
considered, the adjudicative action taken, the decision 
reached, the pertinent law and regulations, and the reasons 
and bases for the decision.  

In the present case, the decisions dated in June 1990 and 
December 1992 denied service connection for the claims on 
appeal.  Only after that rating action was promulgated did 
the AOJ, in March 2004, provide adequate notice to the 
veteran regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to submit any evidence in his possession that 
pertains to the claims. 

While the notice provided to the veteran in March 2004 was 
not given prior to the first AOJ adjudication of the claims, 
the notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
was specifically advised that the information and evidence 
needed to substantiate his claims for service connection.  He 
was also advised of what evidence VA would obtain for him, 
and of what evidence he was responsible for submitting, and 
also advised to submit any relevant evidence in his 
possession.  The veteran did not respond to the letter.   

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claims, he is familiar 
with the laws and regulations pertaining to his claims, and 
he has not advised the AOJ of the existence of any 
outstanding information or evidence relevant to his claims.  
Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the March 2004 
VA letter informed the veteran of the information and 
evidence needed to substantiate his claims.  Moreover, and as 
noted above, the correspondence notified the veteran as to 
which evidence would be obtained by him and which evidence 
would be retrieved by VA, and also suggested that he submit 
any evidence in his possession.   

With respect to VA's duty to assist the veteran, the Board 
notes that the veteran identified private and VA treatment 
records in support of his claims.  Those records were 
obtained.  Moreover, during VA examinations, the veteran 
identified no additional sources of treatment.  The veteran 
was afforded VA examinations in April 1990, October 1992, 
September 1997 and November 2002.  In an April 2003 
statement, the veteran indicated that he had no additional 
evidence to submit in support of his claims.  The Board 
consequently finds that VA's duty to assist the veteran in 
connection with the instant appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

II.  Background

The veteran contends that hypertension and gastrointestinal 
conditions, to include residuals of Crohn's disease and a 
hiatal hernia are due to service or due to or aggravated by 
his service-connected PTSD.  

Service medical records associated with the claims file do 
not reveal complaints or treatment for hypertension or 
gastrointestinal conditions.  The veteran's blood pressure 
during a February 1971 separation examination was 120/70.  
There were no reported gastrointestinal complaints and a 
clinical evaluation of the veteran was normal.  

Post-service, the first record of treatment for a 
gastrointestinal condition was in February 1984, at which 
time the veteran hospitalized with signs and symptoms of a 
small bowel obstruction.  The hospital report noted no 
previous history of abdominal operations.  Thereafter, in the 
following months, the veteran underwent several surgeries, to 
include bowel resections and a cholecystectomy.  

During an April 1990 VA examination, the veteran reported a 
history of Crohn's disease since service.  He also reported a 
recent history of four abdominal operations.  Upon physical 
examination, there was a colostomy bag present.  There was 
mild hypertension when he stood up.  The examination report 
did not include any opinion with respect to the etiology of 
the conditions.  

In October 1991, the veteran was afforded a VA PTSD 
examination.  Therein, the veteran reported a history of 
combat in Vietnam.  He reported that he saw his buddy killed 
in service.  Since such time, he battled through periods of 
depression and had a history of being angry and irritable.  
He reported that he had nightmares.  Following a mental 
status examination, the diagnosis was PTSD.  No opinion was 
expressed as to whether the PTSD caused or aggravated 
hypertension or a gastrointestinal condition.  

In a June 1992 decision, the RO granted service connection 
for PTSD and assigned a 10 percent disability evaluation.  

During an October 1992 VA examination, the veteran reported 
that he had his first abdominal surgery in 1984.  In 1989, he 
a resection of the small bowel due to Crohn's disease.  Later 
in 1989, he underwent another resection of both the small and 
large bowel.  He had an ileostomy opening in the left mid 
quadrant of the abdomen and a mucous fistula opening in his 
right upper quadrant area.  With respect to his 
gastrointestinal condition, the veteran reported undergoing 
at least six esophagogastroduodenoscopies.  Upon physical 
examination, the veteran's blood pressure was 150/90 sitting, 
160/95 lying and 150/80 while standing.  The veteran was 
diagnosed with essential hypertension, hiatus hernia with 
reflux esophagitis, and Crohn's disease of the small and 
large bowel.  The veteran was asked why he felt the 
conditions were due to service.  The veteran stated that he 
was not sure that the conditions were service related.  He 
stated that he was suffering from the conditions constantly 
and felt that such may be due to service.  The examiner 
opined, however, that the conditions were not directly 
related to the veteran's military service.  

Private treatment records from J. P. M.D., from 1992 to 1994 
and T. M., M.D. from 1994 to 1998 show treatment for the 
veteran's small and large bowel condition and Crohn's 
disease.  They do not include opinions with respect to the 
etiology of the conditions or indicate whether PTSD symptoms 
led to aggravation of the conditions.  

The veteran was afforded another VA examination in September 
1997 by a VA staff physician.  Therein, the veteran reported 
a history of a hiatal hernia and reflux esophagitis.  He 
complained of heartburn and acid reflux.  He denied any 
hypertension, heart disease or chest pain.  Blood pressure 
readings were 150/90.  He was diagnosed with reflux 
esophagitis, history of obstruction of esophagus and labile 
hypertension.  

During the stomach examination, the veteran reported a 
history of Crohn's disease and reported nine prior surgeries.  
The veteran had a colostomy bag and mucus ostomy.  He had 
multiple scars on the abdomen.  He reported subjective 
complaints of continual loose bowel movements and occasional 
lower abdominal pain.  Following a physical examination, the 
diagnoses were Crohn's disease in remission, status post 
colostomy with mucus ostomy functioning well.  The examiner 
opined that the etiology of the veteran's Crohn's disease was 
never established and thus, it was difficult to say whether 
PTSD was causing Crohn's disease.  The examiner noted that 
Crohn's disease was associated with stress and anxiety and 
that in a high proportion of cases, stress and anxiety 
aggravated signs and symptoms of Crohn's disease.  He opined 
that the PTSD could aggravate the veteran's hiatal hernia 
with reflux esophagitis and the hiatal hernia and reflux 
esophagitis could be caused by the Crohn's disease.  

A February 1998 letter from private physician, T. M., M.D. 
indicated that the veteran had Crohn's disease for the last 
several years and that such resulted in a colostomy and 
multiple fistulas tracts into the abdominal wall.  

In a February 1998 Addendum, the VA examiner who conducted 
the September 1997 VA examination opined that the veteran's 
PTSD was not a direct and proximate cause of his hiatal 
hernia, reflux esophagitis, and hypertension.  However, he 
noted that the conditions were often aggravated by mental 
stress and anxiety, i.e., PTSD.  

In a March 1998 Addendum, the VA staff physician indicated 
that it was his opinion that it was highly probable and 
likely that the veteran's diagnosed Crohn's disease could be 
related to his stress and anxiety.  He opined that PTSD was 
not a direct or proximate cause of the veteran's hiatal 
hernia, reflux esophagitis or hypertension.  

In a July 1998 Addendum, the VA staff physician opined that 
the veteran's gastroesophageal reflux disease, esophagitis 
and hiatal hernia were aggravated by his service-connected 
PTSD.  He noted that when the veteran's experienced anger, 
nightmares and PTSD symptoms his blood pressure became 
elevated, he got flushed, had headaches and had acid reflux.  
The examiner further opined that a review of the present 
medical literature did not suggest a causal relationship 
between his chronic Crohn's disease and his service-connected 
PTSD.  

In September 1998, the veteran's claims file was forwarded to 
the Chief of Administrative Medicine at the VA Medical Center 
in Albany, New York.  The examiner noted that review of the 
medical records did not reveal a current diagnosis of 
hypertension.  The examiner noted that the veteran's PTSD had 
not been shown to have a causal relationship with the 
veteran's hiatal hernia, reflux esophagitis or Crohn's 
disease.  With respect to the question of aggravation, the 
examiner opined that the condition of hiatus hernia was an 
anatomical abnormality and not influenced or aggravated by 
PTSD.  He noted that reflux esophagitis existed primarily as 
an anatomical abnormality of the hiatus hernia and was 
probably not influenced by PTSD.  With respect to Crohn's 
disease, the examiner noted that stress may influence 
exacerbations of Crohn's disease.  However, a more definite 
statement as to the relationship in the veteran's case was 
not possible.  

Social Security Administration (SSA) records reflect that the 
veteran is "disabled" for SSA purposes since January 1989 
due to the veteran's Crohn's disease.  

VA outpatient treatment records from October 2001 to February 
2002 are associated with the claims file.  They do not show 
treatment for hypertension.  They include isolated blood 
pressure readings of 109/73 and 135/70.  During a November 
2002 VA examination for diabetes, the veteran's blood 
pressure was 110/85.  

Finally, in November 2002, the veteran was afforded a VA 
examination before the Chief of Administrative Medicine at 
the VA Medical Center in Albany, New York.  Therein, the 
veteran complained of diarrhea that was controlled with a 
tincture of opium taken up three times a day as needed.  The 
veteran reported a history of diarrhea since service.  Upon 
physical examination, there was an ileostomy bag in the left 
lower quadrant, nontender surgical scars at the site of 
previous ostomies and a mucus fistula near the umbilicus.  
The impression was Crohn's disease, mucous fistula and 
healing abscesses in the right inguinal area.  

Following a review of the claims file, the examiner opined 
that the Crohn's disease had its onset in 1984.  He noted 
that the service medical records did not reveal sick calls 
for diarrhea and that the service entrance and discharge 
examination were all negative for any complaints of findings 
of diarrhea.  Therefore, the examiner opined, the veteran did 
not have a form thrust of his Crohn's disease during service.  
The examiner further noted that the medical documentation in 
the veteran's claim file did not make reference to an 
association between Crohn's disease and PTSD.  He noted that 
the history, as reported by the veteran, was that his PTSD 
reached its peak in 1972 and that currently, he described 
only occasional flashbacks to Vietnam.  The veteran did not 
want or receive therapy for his PTSD.  Thus, the examiner 
opined that no historical parallels could be drawn between 
PTSD and Crohn's disease.  As such, he further opined, that 
it was not as likely as not that PTSD was an etiological 
factor or aggravator of the veteran's Crohn's disease.  

III.  Analysis

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  If a 
psychosis is manifested to a degree of 10 percent within one 
year after separation from service, such disorder may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may also be established on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  In such instances, however, a grant of service 
connection is warranted only when "all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  38 C.F.R. § 3.303(d).

Additionally, service connection may be granted for 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
When aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected disability, the veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Next, the Board notes that it is the responsibility of the 
Board to weigh the evidence, including the medical evidence, 
and determine where to give credit and where to withhold the 
same.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In so doing, 
the Board may accept one medical opinion and reject others.  
Id.  At the same time, we are mindful that we cannot make our 
own independent medical determinations, and that we must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Evans, supra; 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, we must determine 
the weight to be accorded the various items of evidence in 
this case based on the quality of the evidence and not 
necessarily on its quantity or source.

With regard to medical evidence, a diagnosis or opinion by a 
health care professional is not conclusive and is not 
entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  Further, a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  In addition, a 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Of course, it goes without saying that every medical opinion 
must be within the scope of expertise of the medical 
professional who proffered it.  Layno v. Brown, 6 Vet. App. 
465 (1994).  A medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty.  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Also, a medical opinion is 
inadequate when it is unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1995).  Finally, a 
medical opinion based on an inaccurate factual premise is not 
probative. Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In 
sum, the weight to be accorded the various items of medical 
evidence in this case must be determined by the quality of 
the evidence and not necessarily by its quantity or source.

With the above criteria in mind, and after a review of all of 
the evidence of record, the Board finds that service 
connection for hypertension is not warranted.  In this 
respect, while the veteran was diagnosed with hypertension in 
October 1990 and October 1992, subsequent records, to include 
private, VA outpatient VA examination reports do not show 
current treatment for hypertension.  Rather, isolated blood 
pressure readings were normal.  As indicated above, Congress 
has specifically limited entitlement to service-connection 
for disease or injury to cases where such incidents have 
resulted in a disability.  See 38 U.S.C.A. § 1110.  Hence, in 
the absence of proof of a present disability (and, if so, of 
a nexus between that disability and service), there can be no 
valid claim for service connection.  Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  In the instant case, the appeal must be denied 
because the first essential criterion for a grant of service 
connection-competent evidence of the claimed disability--has 
not been met.  

With respect to the veteran's claim for service connection 
for gastrointestinal conditions, to include residuals of 
Crohn's disease and a hiatal hernia, the record shows a long 
history of treatment for various gastrointestinal conditions.  
The record indicates that the conditions are serious and 
disabling, and have resulted in numerous surgeries.  However, 
there is no record of treatment for such conditions in 
service.  The veteran's service medical records to include 
his service discharge examination were silent for any 
complaints or findings of a current gastrointestinal 
condition.  Rather, the record reflects that the first 
occurrence of a gastrointestinal condition was in 1984, when 
the veteran was hospitalized with a small bowel obstruction.  
Additionally, there is no competent evidence linking such 
conditions to service.  As such, service connection on a 
direct basis, is not warranted.  

With respect to whether gastrointestinal conditions, to 
include residuals of Crohn's disease and a hiatal hernia are 
due to or aggravated by his service-connected PTSD, the Board 
finds that preponderance of the evidence is against the 
claims.  In this respect, the Board notes the opinions of the 
VA staff physician following the VA examination in September 
1997.  Initially, the examiner noted that the veteran's 
residuals of a hiatal hernia and reflux esophagitis "could 
be" aggravated by PTSD.  This opinion is too speculative in 
nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinion expressed in terms of "may" also implies "may or 
may not" and is too speculative to establish medical nexus).  
See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's 
statement framed in terms such as "could have been" is not 
probative).  As such, the VA examiner's opinion is of limited 
probative weight.  Later, he opined that the condition of 
hiatal hernia and reflux esophagitis were often aggravated by 
PTSD symptoms.  Finally, the Board notes that the VA examiner 
offered conflicting opinions as to the relationship between 
PTSD and Crohn's disease.  While initially he suggested a 
link between Crohn's disease and PTSD, the examiner later 
noted that the medical literature did not support a causal 
relationship.  

Nonetheless, the Board has concluded that it must give more 
weight to the opinion provided by the Chief of Administrative 
Medicine at the VA Medical Center in Albany, New York 
(hereinafter "Chief Physician").  The Chief Physician 
concluded after a careful review of the veteran claims file 
and a physical examination of the veteran, that Crohn's 
disease had its onset in 1984 and was not related to service.  
The Chief's physician's opinion that PTSD did not aggravate 
the veteran's gastrointestinal condition was based upon a 
review of the evidence of record that showed no treatment for 
PTSD symptoms and no evidence that PTSD symptoms aggravated 
the veteran's gastrointestinal conditions.  For this reason 
as well, the Board affords the Chief Physician's opinion 
greater probative.  

As such, the Board finds that the criteria for service 
connection for gastrointestinal conditions, to include 
residuals of Crohn's disease and a hiatal hernia as secondary 
to the veteran's PTSD have not been met.  

In reaching these conclusions, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application in this appeal.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).


ORDER

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for gastrointestinal 
conditions, to include residuals of Crohn's disease and a 
hiatal hernia, including as secondary to service-connected 
PTSD is denied.  



	                        
____________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



